Citation Nr: 1129699	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  08-12 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1970 to January 1972.  He also had service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of April 2007 and June 2007 rating decisions in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri denied service connection for PTSD.  The Veteran requested and was scheduled for a hearing before a Veterans Law Judge, but did not appear for the hearing.  Thus, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704 (d), (e) (2010).


FINDING OF FACT

At no time during the appeal period has the Veteran been shown to have PTSD in accordance with the AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV) related to a verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional letter dated in January 2007 complied with VA's duty to notify the Veteran with regards to the issue on appeal.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), personnel records, and post-service medical records.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.

The Board finds that a medical opinion on the question of service connection for PTSD is not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran suffered an in-service stressor or has a psychiatric disability associated with his service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

The Veteran contends that he has PTSD as a result of four in-service stressors.  He contends that in approximately May 1971, he was pinned between a truck and a larger refrigerator unit.  In April 1971 or June 1971, he was told that a member of his company to whom he was close was killed.  The Veteran also reported that another friend in his company was seriously wounded but reported no time frame for that incident.  The Veteran is unable to remember the names of the servicemen killed and injured.  The Veteran further contends that he was subjected to mortar attacks and grenades.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the DSM-IV, a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2010); Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

In this case, the Veteran's DD 214 shows that his military occupational specialty (MOS) was kitchen supervisor and that he was stationed in the Republic of Vietnam from January 1971 to January 1972.  Although the Veteran received a Vietnam Service Medal with three Bronze Service Stars, among other decorations, none of the Veteran's decorations or medals denotes participation in combat.  Where VA determines that the Veteran did not engage in combat with the enemy, or that the Veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regards to the corroboration of stressors, the Board observes the recent amendment to 38 C.F.R. § 3.304 concerning stressors based on a veteran's "fear of hostile military or terrorist activity."  Specifically, the amendment provides that, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

Here, the Veteran's STRs show no treatment for, or diagnosis of, any psychiatric disorders.  His STRs also do not show treatment for any injuries sustained by being pinned by a truck.  In fact, his STRs do not include any indication that the Veteran ever reported being pinned by a truck.  His discharge examination in January 1972 showed a clinically normal psychiatric system; the Veteran indicated that he did not have depression, excessive worry, or nervous trouble of any sort.  Examinations during his National Guard service dated in October 1972, December 1974, and May 1911 all revealed a clinically normal psychiatric system; the Veteran also indicated that he did not have depression, excessive worry, or nervous trouble of any sort.  Furthermore, none of those examinations contain any indication that the Veteran reported being injured by a truck.  

According to post-service medical records, a PTSD assessment dated in August 2006 shows that the Veteran's score was not consistent with that of a diagnosis of PTSD.  The Veteran scored a 41 on the PTSD checklist, while scores that were over 60 were consistent with a diagnosis of PTSD.  A record dated in November 2006 shows that the Veteran was diagnosed with PTSD.  However, the record does not indicate what reported stressor(s) the diagnosis was based on.  Furthermore, the record does not include any rationale for the diagnosis of PTSD, nor does it indicate that such diagnosis was in accordance with the DSM-IV.  In fact, none of the Veteran's post-service medical records show what stressor(s) a diagnosis of PTSD was based upon, nor do they include explanations for how the criteria for a DSM-IV diagnosis were met.  

Based on a review of the evidence, the Board finds that service connection for PTSD is not warranted.  Initially, the Board finds that the evidence of record does not verify the Veteran's claimed stressors, nor is there sufficient information to allow for attempts at verification by VA.  No buddy statements, or any other corroborating evidence, are of record to support the Veteran's reported stressors.  With regards to the Veteran's claimed stressor of being pinned by a truck, his contentions throughout the appeal have indicated that he was treated in service following such incident.  However, the Veteran's service records from his active duty fail to show any such treatment.  Additionally, none of the Veteran's National Guard records contain any indication that he reported being pinned by a truck.  Therefore, that stressor has not been verified.  

As for the Veteran's stressors of a friend being killed and another friend being wounded, insufficient information has been provided to allow for the verification of those stressors by the United States Army and Joint Services Records Research Center (JSRRC).  The Board acknowledges that the Veteran provided the location and approximate dates of the death of his friend.  However, the Veteran is unable to remember his friend's name.  Therefore, the Board finds that such information is insufficient to allow for the verification of that stressor.  Additionally, the Veteran has not provided dates or locations of any contended mortar and grenade attacks.  Furthermore, the Veteran has not provided the name or approximate dates regarding his friend's wounding. Without corroborating evidence of the Veteran's claimed stressors, the stressors cannot be verified.  Without a confirmed in-service stressor, service connection for PTSD cannot be granted.  

In finding that the evidence does not support a verification of the Veteran's reported stressors, the Board is cognizant of the recent amendment to 38 C.F.R. § 3.304 concerning stressors based on a veteran's "fear of hostile military or terrorist activity."  However, the Veteran has not alleged that his stressor(s) is a fear of hostile military or terrorist activity.  Thus, the amendment does not apply, and the Veteran's reported stressors are not considered verified.  

Moreover, the preponderance of the medical evidence weighs against a finding that the Veteran actually has PTSD in accordance with the DSM-IV.  The Board acknowledges that the Veteran's outpatient VA treatment records beginning in November 2006 show a diagnosis of PTSD; however, the records do not contain a rationale showing how the Veteran meets the criteria for a diagnosis of PTSD according to the DSM-IV.  As noted above, service connection for PTSD requires that it be diagnosed in accordance with the DSM-IV, which is required for service connection for PTSD.  38 C.F.R. §§ 3.304(f), 4.125(a).  Therefore, the Board finds that the evidence does not support a finding that the Veteran has a diagnosis of PTSD in accordance with the DSM-IV, which is necessary for the grant of service connection for such a disability. 

Additionally, the evidence does not show that any psychiatric problems had their onset in service.  As discussed above, the Veteran's discharge examination in December 1974 showed a clinically normal psychiatric system.  Also, examinations throughout his National Guard service also showed a clinically normal psychiatric system.  There is no indication until 2006 that the Veteran complained of psychiatric problems.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of psychiatric complaints, symptoms, or findings for over three decades between the period of active service and his first complaint is itself evidence which tends to show that PTSD did not have its onset in service or for many years thereafter.  

Furthermore, the claims folder contains no competent evidence of PTSD in accordance with the DSM-IV associated with any verified stressors.  Without continuity of pertinent symptomatology after service or competent evidence of an association between a diagnosis of PTSD in accordance with the DSM-IV and a verified stressor, service connection for PTSD is not warranted.  

The Board acknowledges the Veteran's belief that he has PTSD related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to diagnosis and etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for PTSD.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for PTSD is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


